DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to because the drawings, e.g., Fig. 1, are not executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the expression “a running wheel, rotatable in the axial direction of the running wheel” is not clear. It should be changed to read -- a running wheel rotatable around an axis of the running wheel --. Similar correction should also be made to the corresponding description in the specification.
In claim 1, line 11, the expression “… respectfully transmission-connected …” is not clear.
Other claims are also indefinite because they depend from an indefinite base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 12-13 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over French reference (FR 2741582) in view of Streiff (US 5,174,219).
The FR reference discloses a track guided vehicle system comprising a vehicle axle including axle body 5 to be connected to a vehicle frame, running wheels 6 rotatable around the wheel axis, guiding frame 3 mounted on the axle body and rotatable in a horizontal direction, a connecting rod component comprising first pull rod 11 pivotally mounted to the guiding frame, second pull rod 15 transmission-connected to the first pull rod and the running wheels.
Streiff (Fig. 6) shows a track guided vehicle system comprising elevated track 21 in the form of a beam providing travel surfaces for running wheels, and a guiding frame including horizontal guiding wheels 12.
In view of Streiff, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively configure the track guided vehicle system of the FR refence to include an elevated track in the form of a rail beam configured for providing travel surfaces for the running wheels, and form the guiding wheels as horizontal guiding wheels, similar to that taught by Streiff, to achieve expected advantages thereof, such as minimizing the use of ground spaces for other uses, such as roadways, and reducing interference with roadway traffics, and wherein on a rail beam similar to that of Streiff, the horizontal guiding wheels can directly engage the inside wall surfaces of the guide beam without requiring separate guide rails. The structure of the FR reference is considered to include the combination of features of instant claim 1, wherein a vehicle including the structure of the FR reference, as modified, is operable when turning left or right as recited in instant claim 1.
Regarding instant claim 2, the structure of the FR reference, as modified, includes front and rear wheels 4 mounted on guiding frame 3, wherein the front and rear horizontal wheels 4 are oriented horizontally, similar to that taught by Streiff.
Regarding instant claim 3, consider the structure of the FR reference, wherein two running wheels 6 are mounted on two sides of axle body 5 as claimed.
Regarding instant claim 12, the structure of the FR reference, as modified in view of Streiff, is considered to include front and rear horizontal wheels abutting the sidewalls of a groove provided in the rail beam (which is similar to that shown Fig. 6 of Streiff).
Regarding instant claim 13, consider the main body of guiding frame 3, which is readable as being generally rectangular, wherein there are four projecting arms at the four corners of the generally rectangular guiding frame 3, for mounting respective guide wheels 4.
Claim(s) 14-15 and 20 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Watanabe (US 2006/0065153).
Watanabe discloses a shock absorber assembly (Fig. 1) comprising auxiliary and main springs 21, 22, upper and lower spring base plates 24, 27 provided with upper and lower guiding posts that register with the upper and lower ends of auxiliary spring 21. In view of Watanabe, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a shock absorber assembly, similar to that of Watanabe, in the structure of the FR reference, as modified, to perform the expected shock absorbing function for providing more comfortable rides. The structure of the FR reference, as modified, is considered to include the combination of features of the instant claims 14-15.
Regarding instant claim 20, The vehicle including the structure of FR reference, as modified, is readable as a rail vehicle (i.e., a vehicle operable on rails) as required in instant claim 20.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 16 and 18-24 of copending Application No. 16/967,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending application include the combinations of features recited in the claims of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ren (US 11,161,530), Roudiere (US 2014/0261063) and Weule (US 6,308,640) disclose steering mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617